           Case 2:19-cv-00276-WB Document 207 Filed 07/26/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    IN RE INJECTAFER PRODUCTS                                     CIVIL ACTION
    LIABILITY LITIGATION

    This Document Relates To:

    CROCKETT v. LUITPOLD PHARMA.,                                 NO. 19-276
    INC., NO. 19-276;

    KRUEGER v. LUITPOLD PHARMA.,
    INC., NO. 19-984

                                    MEMORANDUM OPINION

         Pending before the Court are over eighty products liability actions involving the drug

Injectafer, an iron replacement medication. These cases were consolidated for pretrial purposes

by agreement of the parties. Now, two plaintiffs—Katherine Crockett and Jennifer Krueger—

jointly move to consolidate their cases for trial pursuant to Federal Rule of Civil Procedure 42(a).

For the following reasons, the motion will be denied. 1

         “If actions before the court involve a common question of law or fact,” a court may “(1)

join for hearing or trial any or all matters at issue in the actions; (2) consolidate the actions; or

(3) issue any other orders to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a). “The

moving party bears the burden of proof on a motion to consolidate.” Borough of Olyphant v.

PPL Corp., 153 F. App’x 80, 82 (3d Cir. 2005). At the threshold, the movant must establish

whether a common question of law or fact exists. Easterday v. Federated Mut. Ins. Co., 2015

WL 1312684, at *2 (E.D. Pa. Mar. 24, 2015). “Once a common question has been established,



1
 The prospect of consolidating the Crockett and Krueger cases for trial was first raised by Plaintiffs’
counsel in a letter brief to the Court. The issue was discussed during an off-the-record conference call
with the parties. At first blush, the Court found Plaintiffs’ position more persuasive, prompting
Defendants’ counsel to request formal motion practice which request the Court granted. Plaintiff
submitted the present motion shortly thereafter.
         Case 2:19-cv-00276-WB Document 207 Filed 07/26/21 Page 2 of 4




the decision to consolidate rests in the sound discretion of the district court.” In re Consol.

Parlodel Litig., 182 F.R.D. 441, 444 (D.N.J. 1998). In exercising this discretion, the Court

“should weigh the benefits of judicial economy ‘against the potential for new delays, expense,

confusion or prejudice.’” Farahmand v. Rumsfeld, 2002 WL 31630709, at *2 (E.D. Pa. Nov. 20,

2002) (quoting Easton & Co. v. Mut. Benefit Life Ins. Co., 1992 WL 448794, at *4 (D.N.J. Nov.

4, 1992)).

       Plaintiffs here meet their threshold burden, as their claims involve many common factual

and legal issues. Both Crockett and Krueger suffered from iron deficiency anemia; were

prescribed identical dosages of Injectafer to treat their condition; developed severe

hypophosphatemia—a disorder characterized by low levels of phosphate in the blood—shortly

after their treatment; were subsequently hospitalized multiple times; and allege severe and

permanent damages as a result. Plaintiffs in each case allege that the Injectafer product

manufactured, produced, and marketed by Defendants carried deficient warnings, was

defectively designed, and was not adequately tested. Both actions arise under Pennsylvania tort

law, and will rely on some overlapping witnesses, experts, and liability evidence.

       The operative question is whether trying these two cases together would yield enough

rewards in judicial economy to outweigh the risk of prejudice, confusion, or new delays. With

respect to economy, Plaintiffs’ briefing suggests only modest gains in efficiency. Plaintiffs

move to consolidate just two of the over eighty Injectafer cases currently pending on this Court’s

docket. They assert these cases would take a total of eight weeks to try separately and only five

weeks to try together, yielding an estimated three weeks of saved courtroom time. Such time is

precious to be sure, given the current COVID-19 trial backlog. But it is doubtful the second trial

will be as lengthy as Plaintiffs suppose given that decisions made on evidentiary issues in the



                                                  2
         Case 2:19-cv-00276-WB Document 207 Filed 07/26/21 Page 3 of 4




first trial are likely to have a salutary reduction on the time needed to try subsequent cases.

Further, consolidation would require its own time investments to ensure the risks of juror

confusion and prejudice are minimized. And interests of efficiency would also be served by

letting the cases proceed separately: These will be the first cases tried of many in this series:

separate trials will help define “the exact factual and legal contours” of the claims and defenses,

see In re Levaquin Prods. Liab. Litig., 2009 WL 5030772, at *3 (D. Minn. Dec. 14, 2009), and

may allow the parties to better assess the value and strength of the remaining matters.

       There are, moreover, certain case-specific issues which do raise the spectre of prejudice

should these actions be tried together. Crockett and Krueger were prescribed Injectafer a year

apart by different prescribing physicians, and in the intervening time, the drug’s label underwent

a revision: Defendants removed the word “asymptomatic” in connection with reductions in

blood phosphorus. Defendants contend that Federal Rule of Evidence 407—concerning

evidence of subsequent remedial measures—would bar introduction of this evidence in

Crockett’s case, but not Krueger’s. Additionally, at least one published clinical study was added

to the body of evidence linking Injectafer to severe hypophosphatemia in that intervening period.

Although Defendants concede that this study may be admissible in Crockett’s case as to the issue

of general causation, they argue that it should not be admissible in that case to support her

contention that Defendants “fraudulently concealed and intentionally omitted” material

information from Crockett’s prescribing physician. They suggest that consolidation will give

Crockett an unfair evidentiary advantage which could be avoided by trying the cases separately.

       Defendants also note that Crockett’s doctor testified at deposition that he would have

prescribed her Injectafer even knowing the risks he knows today, given Crockett’s inability to

tolerate an alternative injectable treatment for her iron deficiency. The jury may or may not give



                                                  3
          Case 2:19-cv-00276-WB Document 207 Filed 07/26/21 Page 4 of 4




such testimony may significant weight. Defendants contend that the “jury should hear this

testimony unadulterated by the differing—and wholly irrelevant—testimony of Ms. Krueger’s

health care providers” and argue that consolidation would allow Plaintiffs’ counsel to minimize

or obscure this issue, as well as potentially conflate the facts from one claim to the other. If the

estimated efficiency gains were substantial, Defendants’ concerns might be less compelling,

given the availability of jury instruction to help reduce the risk of prejudice. But where these are

the first of the Injectafer cases to be tried, the estimated time savings are minimal, and two

separate trials will impose little extra burden on the parties and witnesses, discretion as the better

part of valor counsels that the matters should be tried separately.

       Which is not to say that trial consolidation will remain inappropriate moving forward.

Once these initial cases are tried, consolidation may prove an effective and efficient means of

handling the remaining actions. As to Crockett and Krueger, however, the motion to consolidate

will be denied.

       An appropriate order follows.

July 26, 2021                                          BY THE COURT:




                                                       _______________________________
                                                       WENDY BEETLESTONE, J.




                                                  4
